SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

79
CA 15-01093
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, DEJOSEPH, AND SCUDDER, JJ.


IN THE MATTER OF DENNIS T. BROWN, HOLDER OF
25% OF ALL OUTSTANDING SHARES OF LOGISTIC
DYNAMICS, INC., PETITIONER-APPELLANT,

                      V                                          ORDER

BRIAN MAOUAD, JAD MAOUAD AND NADY MAOUAD,
RESPONDENTS-RESPONDENTS.


DUKE, HOLZMAN, PHOTIADIS & GRESENS LLP, BUFFALO (PATRICIA GILLEN OF
COUNSEL), FOR PETITIONER-APPELLANT.

PHILLIPS LYTLE LLP, BUFFALO (JOHN G. SCHMIDT, JR., OF COUNSEL), FOR
RESPONDENTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Timothy
J. Walker, A.J.), entered December 26, 2014. The order, among other
things, dismissed the petition.

     Now, upon the stipulation of dismissal and discontinuance signed
by the attorneys for the parties on January 15 and 25, 2016, and filed
in the Erie County Clerk’s Office on February 8, 2016,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    March 18, 2016                      Frances E. Cafarell
                                                Clerk of the Court